CAMPBELL, P. J.
(dissenting). Reading all the testimony in this case as abstracted in the briefs, it seems to- me quite clear that the question of contributory negligence was for the jury upon all the facts. By their verdict, under the instructions, they have said there was none. Being unable to adopt the view, upon a consideration of all the evidence, that the record necessarily shows contributory negligence as a matter of law, and being unable judicially to notice as many matters relating to the operation of motor vehicles on wet bridges as seem to be taken under judicial notice in the foregoing opinion, I am compelled to dissent.